DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kousaridas et al (US Publication 2020/0260333 A1).
Regarding to claims 1 and 15, Kousaridas discloses a first apparatus 1400 (fig. 14) receiving a result of QoS prediction, the first apparatus comprising: at least one transceiver 1401 (page 9 paragraph 0187); at least one processor 1402 (page 10 paragraph 0187); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (page 11 claim 7) comprising: receiving 201 a first message for requesting the QoS prediction between the first apparatus 150 and a second apparatus 130 (fig. 2 page 6 paragraph 0128), from the second apparatus; transmitting 202 a second message for requesting the QoS prediction between the first apparatus and the second apparatus, to a network 241 (page 6 paragraphs 0130-0131); and receiving 206 the result of the QoS prediction between the first apparatus and the second apparatus, from the network (page 6 paragraph 0132).
Regarding to claim 2, Kousaridas discloses the QoS prediction is performed by the network (page 6 paragraph 0132).
Regarding to claim 3, Kousaridas discloses the QoS prediction is performed based on at least one of capability information of the first apparatus (page 1 paragraph 0010), capability information of the second apparatus (page 1 paragraph 0010), sidelink measurement result of the first apparatus, sidelink measurement result of the second apparatus, resource restriction information of the first apparatus, resource restriction information of the second apparatus, on-going service information of the first apparatus, or on-going service information of the second apparatus.
Regarding to claim 4, Kousaridas discloses first message includes at least one of information on a service related to the QoS prediction (page 1 paragraph 0009) or information on connectivity status of the second apparatus.
Regarding to claim 5, Kousaridas discloses the information on the service includes information on required QoS related to the service (page 3 paragraph 0066).
	Regarding to claim 6, Kousaridas discloses the first message includes information on time for which the QoS prediction is valid (page 4 paragraph 0078).
Regarding to claim 7, Kousaridas discloses the first message includes information on area (local e2e paths) for which the QoS prediction is valid (page 1 paragraph 0006).
Regarding to claim 8, Kousaridas discloses receiving a network-assisted QoS prediction configuration, from the network (page 3 paragraph 0052).
Regarding to claim 9, Kousaridas discloses the network-assisted QoS prediction configuration includes at least one of a reporting object or reporting triggering condition (page 1 paragraph 0014).
Regarding to claim 10, Kousaridas discloses the reporting object includes at least one of capability information, sidelink measurement result, resource restriction information, or on-going service information (page 2 paragraph 0044).
Regarding to claim 11, Kousaridas discloses the first message is received from the second apparatus based on whether the reporting triggering condition is satisfied (page 7 paragraph 0155).
Regarding to claim 12, Kousaridas discloses transmitting the result of the QoS prediction between the first apparatus and the second apparatus, to the second apparatus (page 6 paragraph 0132).
Regarding to claim 13, Kousaridas discloses the first apparatus communicates with at least one of a mobile terminal, the network or autonomous vehicles other than the first apparatus (fig. 1 page 6 paragraph 0125).
Regarding to claim 14, Kousaridas discloses a method (fig. 2) for performing QoS prediction by a network node 241, the method comprising: receiving 202 a first message for requesting the QoS prediction between a first apparatus 130 and a second apparatus 150 (page 6 paragraphs 0130-0131), from the second apparatus, wherein the first message includes information on a service related to the QoS prediction (page 6 paragraph 0128); performing 203 the QoS prediction related to the service (page 6 paragraph 0132); and transmitting 205 a second message including a result of the QoS prediction between the first apparatus and the second apparatus, to the second apparatus (page 6 paragraph 0132).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467